Case: 12-40031     Document: 00512036193         Page: 1     Date Filed: 10/29/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 29, 2012
                                     No. 12-40031
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARIA DEL CARMEN MARTINEZ-FRAGA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 7:11-CR-01156-4


Before STEWART, Chief Judge, and OWEN and GRAVES, Circuit Judges.
PER CURIAM:*
        Maria Del Carmen Martinez-Fraga (Martinez) pleaded guilty to conspiring
to harbor illegal aliens in violation of 8 U.S.C. § 1324 and was sentenced within
the Guidelines to 97 months of imprisonment. She appeals her sentence,
arguing that the district court erred when it enhanced her sentence under
U.S.S.G. § 2L1.1(b)(7)(D) based on the deaths of two aliens.
        The sentencing court made exhaustive factual findings in support of its
determination that the deaths were reasonably foreseeable. Specifically, the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-40031    Document: 00512036193      Page: 2   Date Filed: 10/29/2012

                                  No. 12-40031

court found that all members of the conspiracy knew that the aliens were to be
trekked on foot through the brush in the middle of summer. The trip was
intended to take two or three days, which in itself presented danger, but it was
foreseeable that they could be stranded in the brush for a longer period. Because
the aliens were required to travel through the brush in “extremely hot” weather
without sufficient food or water, the court further found it reasonably foreseeable
that members of the party might go in search of help, find a rural road and
collapse out of exhaustion, and be struck and killed by a motorist who did not see
them.
        These findings are plausible in light of the record as a whole, and they
certainly do not give rise to a “firm and definite conviction” that the sentencing
court was mistaken. See United States v. Rodriguez, 630 F.3d 377, 380 (5th Cir.
2011); United States v. De Jesus-Ojeda, 515 F.3d 434, 442 (5th Cir. 2008).
        AFFIRMED.




                                        2